

Exhibit 10.1
SIXTH AMENDMENT
SIXTH AMENDMENT (the "Sixth Amendment") is made and entered into as of July
22nd, 2020 by and between Exponent Realty, LLC, a Delaware limited liability
company ("Landlord"), and Corcept Therapeutics Incorporated, a Delaware
corporation ("Tenant").
RECITALS
A.Landlord and Tenant are parties to that certain lease dated April 1, 2016 (the
"Lease"), the first amendment (the "First Amendment") dated June 1, 2017, the
second amendment (the "Second Amendment") dated March 12, 2018, the third
amendment (the "Third Amendment") dated November 8, 2018, the Fourth Amendment
dated October 23, 2019 (the "Fourth Amendment") and the Fifth Amendment dated
June 17, 2020 (the "Fifth Amendment"). Pursuant to the Lease, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, and
the Fifth Amendment, Landlord has leased to Tenant space currently containing
approximately 36,062 rentable square feet (the "Premises") on the first and
second floor of the building, located at 149 Commonwealth Dr., Menlo Park, CA
94025 (the "Building").
B.Tenant and Landlord now desire to amend Lease on the following terms and
conditions:
NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.Tenant's Alteration of Premises. Tenant may, at Tenant's own expense, remove a
server room and offices in the area of the Premises shown on Exhibit A to this
Sixth Amendment.
2.Tenant's Restoration of Altered Premises. If Tenant alters the Premises in
accordance with paragraph 1, above, Landlord may require Tenant to restore the
altered server room to the configuration existing as of the time of this Sixth
Amendment and with materials equivalent in condition and appearance to the areas
as they exist as of the time of this Sixth Amendment. Tenant's obligation for
labor and materials to restore the altered server room shall be subject to a
maximum of Five Thousand Dollars ($5,000.00).
3.Notice to Restore. If Landlord wishes to require Tenant to restore the altered
premises in accordance with paragraph 2, above, Landlord shall provide Tenant
notice no later than 60 days before the termination of the Lease and Tenant
shall complete the restoration prior to the termination of the Lease.
5. Miscellaneous.
5.1 This Sixth Amendment, which is hereby incorporated into and made a part of
the Lease, sets forth the entire agreement between the parties with respect to
the matters herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Sixth Amendment. Tenant agrees that neither Tenant nor its
agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Sixth Amendment or disseminate or distribute any
information concerning the terms, details or conditions hereof to any person,
firm, entity, broker or other tenants in the Building without obtaining the
express written consent of Landlord.
5.2 Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.
5.3 In the case of any inconsistency between the provisions of the Lease and the
Sixth Amendment, the provisions of this Sixth Amendment shall govern and
control.
5.4 Submission of this Sixth Amendment by Landlord is not an offer to enter into
this Sixth Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Sixth Amendment until Tenant and Landlord
have executed and Landlord delivered the same to Tenant.
5.5 Tenant hereby represents to Landlord that Tenant has dealt with no real
estate brokers or agents in connection with this Sixth Amendment. Tenant agrees
to indemnify and hold Landlord, its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the "Landlord Related Parties") harmless from all claims of any
real estate



--------------------------------------------------------------------------------



brokers or agents claiming to have represented Tenant in connection with this
Sixth Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no real estate brokers or agents in connection with this Sixth Amendment.
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the "Tenant Related Parties") harmless from all claims of any
real estate brokers or agents claiming to have represented Landlord in
connection with this Sixth Amendment.
5.6 Each signatory of this Sixth Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Sixth Amendment
as of the day and year first above written.

LANDLORD:EXPONENT REALTY, L.L.C.,a Delaware limited liability companyDate:
7/30/20By: /s/ Richard L. SchlenkerName: Richard L. SchlenkerTitle: Executive
Vice President & CFOTENANT:Corcept Therapeutics Incorporated,a Delaware
corporationDate: 7/22/20By: /s/ Gary FrancesconiName: Gary FrancesconiTitle:
VP,Legal








--------------------------------------------------------------------------------



Exhibit A
Alteration Area






image_01a.jpg [image_01a.jpg]





--------------------------------------------------------------------------------



image_11a.jpg [image_11a.jpg]





--------------------------------------------------------------------------------



image_21a.jpg [image_21a.jpg]





--------------------------------------------------------------------------------



image_31a.jpg [image_31a.jpg]

